DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/141,733 filed on 1/05/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See paragraphs 0017 and 0034 of the published specification stating that the system shown in Fig. is conventional. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a calculating means”,  “a PI control means”, “a first gain means”, “a first delay means”, “a second gain means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
            Claim limitations : “a calculating means”, “a PI control means”, “a first gain means”, “a first delay means”, “a second gain means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the word "circuit for " and “unit for” coupled with functional language without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a calculating means” as item 12, “a PI control means” as item 13, “a first gain means” as item 17, “a first delay means” as item 18, “a second gain means” as item 19 based on para 0029. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

                    Regarding claim 9 the claim language fails to define the claimed variables in the equation. 

     The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (US 2021/0124314), hereinafter AAPA, in view of Park (US 2014/0117918).

                 Regarding claim 1, AAPA teaches:
        A servo control device structured (Fig. 3) to control a driver which operates an operation object on a basis of a position command (y^ (k)) and to execute an operation in a discrete time system (z is a characteristic in a transfer function that denotes a discrete time and Fig. 3 shows z), the servo control device comprising:
        a calculating means (Fig. 3 reference 12) configured to calculate a position deviation based on the position command and a detected position which is negatively fed back (as shown in the prior art Fig. 3, the reference 12 calculates a difference of the position command and detected position y(k) and it’s inverted);
         a velocity feedback path which comprises at least a difference means, which calculates a pseudo-velocity from the detected position (Fig. 3 reference 16 comprises a difference and calculates velocity from detected position y(k)), and a low pass filter whose transfer function is expressed as Fb(z) (Fig. 3 reference 32 shows a low pass filter);
         a PI control means (Fig. 3 reference 13) configured to execute a proportional integration control operation (PI is a proportional integration control operation) on a deviation between the pseudo-velocity inputted through the velocity feedback path and the position deviation to create a drive command for the driver (Fig. 3 u(k) drive command which is a deviation of the pseudo-velocity and the position deviation); and
	wherein the expression Fa(z)=1/(1-z-1Fb(z)) is satisfied (Fig. 3 equation); 
where a transfer function of the PI control means is Fa(z), and a transfer function of the lowpass filter is Fb(z) (Fig. 3 shows two transfer function Fa(z) and Fb(z));
	wherein the parameter “z” is a leading operator in a discrete time system; and z-1 is a delay operator.
          AAPA doesn’t explicitly teach:
         wherein the velocity feedback path further comprises:
                a first gain means which applies a first gain H1 to the pseudo- velocity;
                 a delay means which delays the pseudo-velocity; and
                 a second gain means which applies a second gain H2 to the pseudo- velocity delayed by the delay means;
         wherein a sum of an output of the first gain means and an output of18 the second gain means is inputted to the low pass filter.
        However, Park teaches in fig. 4 and para [0052]-[0053]: 
                   a first gain means which applies a first gain H (Fig. 4 first gain block 426)1 to the pseudo- velocity;
                 a delay means which delays the pseudo-velocity (Fig. 4 the first delay block 422); and
                 a second gain means which applies a second gain H2 to the pseudo- velocity delayed by the first delay means (Fig. 4 second gain block 436 applies a second gain to the first delay block 422);
         wherein the servo control device further comprises a second delay means which delays the drive command (Fig. 4 second delay block 432); and
         wherein a sum of an output of the first gain means and an output of18 the second gain means is inputted to the lowpass filter (Fig. 4 410 is a low pass filters and it would have been obvious to have the low pass at the end to cut off frequency).
         Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first gain means, the second gain means, the delay means of Park into the drive control of the AAPA in order to produce a discrete-time sampled velocity signal (see Park [0052]-[0053]).

Regarding claim 7, AAPA teaches:
 A servo control method (Fig. 3) configured to execute calculations in a discrete time system (z is a characteristic in a transfer function that denotes a discrete time and Fig. 3 shows z) and to control a driver configured to operate an operation object on a basis of a position command (y^ (k)), the servo control method comprising:
 a calculation step (Fig. 3 reference 12) in which a position deviation is calculated based on the position command and a detected position which is negatively fed back (as shown in the prior art Fig. 3, the reference 12 calculates a difference of the position command and detected position y(k) and it’s inverted); 
a feedback step in which a pseudo-velocity is calculated from the detected position by a difference operation to feed back the pseudo-velocity (Fig. 3 reference 16 comprises a difference and calculates velocity from detected position y(k)); and 
a creation step in which a proportional integration control operation (Fig. 3 reference 13 PI is a proportional integration control operation) is executed on a deviation between the pseudo-velocity fed back and the position deviation to create a drive command for the driver (Fig. 3 u(k) drive command which is a deviation of the pseudo-velocity and the position deviation);
wherein "Fa(z) = 1/(1-z-1Fb(z))" is satisfied (Fig. 3 equation); where a transfer function in the proportional integration control operation is Fa(z), and a transfer function of the lowpass filter is Fb(z) (Fig. 3 shows two transfer function Fa(z) and Fb(z)).
              AAPA doesn’t explicitly teach:
wherein the feedback step comprises: 
a first gain applying step in which a first gain H1 is applied to the pseudo- velocity;
 a delay step in which the pseudo-velocity is delayed; 
a second gain applying step in which a second gain H2 is applied to the pseudo-velocity which is delayed by the delay step; and 
SASO450USD4an input step in which a sum of the pseudo-velocity to which the first gain H1 is applied and the pseudo-velocity to which the second gain H2 is applied is inputted to a lowpass filter.
However, Park teaches in fig. 4 and para [0052]-[0053]: 
                   a first gain applying step in which a first gain H (Fig. 4 first gain block 426)1 to the pseudo- velocity;
                 a delay step in which the pseudo-velocity is delayed (Fig. 4 the first delay block 422); and
                 a second gain applying step in which a second gain H2 is applied to the pseudo- velocity which is delayed by the delay step (Fig. 4 second gain block 436 applies a second gain to the first delay block 422);
         an input step in which a sum of the pseudo-velocity to which the first gain H1 is applied and the pseudo-velocity to which the second gain H2 is applied is inputted to a lowpass filter (Fig. 4 410 is a low pass filters and it would have been obvious to have the low pass at the end to cut off frequency).
         Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first gain applying step, the second gain applying step, the delay step of Park into the drive control of the AAPA in order to produce a discrete-time sampled velocity signal (see Park [0052]-[0053]).

        Regarding claims 2 and 8, AAPA doesn’t explicitly teach:
        The servo control device according to claim 4, wherein "Fb(z) =q0z/(δ+ q0)", where δ=z-1. (Examiner’s note: Fb(z) denotes transfer function of low pass filter, z is a transfer characteristic and q0 is an integral parameter or a coefficient, and δ denotes delay).
        However, Park teaches in [0052]-[0053] the transfer function of the low pass filter is controlled by values gain elements 426 and 436 as transfer characteristics. And delay unit 422 and 432 may be implemented by ordering the program code.
        Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transfer function of the low pass filter of Park into the drive control of the AAPA in order to adjust the discrete-time sampled velocity signal of the filters (see Park [0052]-[0053]).

 	 Regarding claims 19, AAPA teaches:
        A servo control device structured (Fig. 3) to control a driver which operates an operation object on a basis of a position command (y^ (k)) and to execute an operation in a discrete time system (z is a characteristic in a transfer function that denotes a discrete time and Fig. 3 shows z), the servo control device comprising:
        a calculating circuit (Fig. 3 reference 12) configured to calculate a position deviation based on the position command and a detected position which is negatively fed back (as shown in the prior art Fig. 3, the reference 12 calculates a difference of the position command and detected position y(k) and it’s inverted);
         a velocity feedback path which comprises at least a difference means, which calculates a pseudo-velocity from the detected position (Fig. 3 reference 16 comprises a difference and calculates velocity from detected position y(k)), and a low pass filter whose transfer function is expressed as Fb(z) (Fig. 3 reference 32 shows a low pass filter);
         a PI controller(Fig. 3 reference 13) configured to execute a proportional integration control operation (PI is a proportional integration control operation) on a deviation between the pseudo-velocity inputted through the velocity feedback path and the position deviation to create a drive command for the driver (Fig. 3 u(k) drive command which is a deviation of the pseudo-velocity and the position deviation); and
	wherein the expression Fa(z)=1/(1-z-1Fb(z)) is satisfied (Fig. 3 equation); 
where a transfer function of the PI control means is Fa(z), and a transfer function of the lowpass filter is Fb(z) (Fig. 3 shows two transfer function Fa(z) and Fb(z));
	wherein the parameter “z” is a leading operator in a discrete time system; and z-1 is a delay operator.
          AAPA doesn’t explicitly teach:
         wherein the velocity feedback path further comprises:
                a first gain circuit which applies a first gain H1 to the pseudo- velocity;
                 a delay circuit which delays the pseudo-velocity; and
                 a second gain circuit which applies a second gain H2 to the pseudo- velocity delayed by the delay means;
         wherein a sum of an output of the first gain means and an output of18 the second gain means is inputted to the low pass filter.
        However, Park teaches in fig. 4 and para [0052]-[0053]: 
                   a first gain circuit which applies a first gain H (Fig. 4 first gain block 426)1 to the pseudo- velocity;
                 a delay circuit which delays the pseudo-velocity (Fig. 4 the first delay block 422); and
                 a second gain circuit which applies a second gain H2 to the pseudo- velocity delayed by the first delay means (Fig. 4 second gain block 436 applies a second gain to the first delay block 422);
         wherein the servo control device further comprises a second delay means which delays the drive command (Fig. 4 second delay block 432); and
         wherein a sum of an output of the first gain circuit and an output of18 the second gain circuit is inputted to the lowpass filter (Fig. 4 410 is a low pass filters and it would have been obvious to have the low pass at the end to cut off frequency).
         Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first gain circuit, the second gain circuit, the delay circuit of Park into the drive control of the AAPA in order to produce a discrete-time sampled velocity signal (see Park [0052]-[0053]).

      Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

This is an Examiner’s statement of reasons for allowable subject matter:
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-270-7279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        6/17/22

                                                                                                                                                                                                       
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846